     Case: 1:17-cv-04718 Document #: 48 Filed: 10/18/18 Page 1 of 2 PageID #:233                          ,ll

                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CORNERSTONE
ASSURANACE GROUP, INC.,

                Plaintifl
                                                               No. 17-cv-04718
        V.
                                                               Hon. Charles R. Norgle
DANIELLE HARRISON.

                Defendant.

                                               ORDER

Defendant's Motion for Attorney's Fees [38]is denied.

                                           STATEMENT

         Before the Court is Defendant's Motion for Attorney's Fees. Defendant filed her motion
after the Court dismissed this case with prejudice [37] as a result of Plaintiffmoving for voluntary
dismissal [29]. Defendant seeks $43,539.90 in attorney's fees, which the Court denies.
         As an initial matter, after this case was dismissed with prejudice, Defendant raises various
legal issues, including claims brought in bad faith and the issue of the correct applicable law. The
Court is unaware of these issues being raised in prior pleadings. The Supreme Court has provided
clear instructions that litigants should not use such motions as collateral litigation. Hensley v.
Eckerhart,46l U.S. 424,437 (1983) (a "request for attorney's f'ees should not result in a second
major litigation."). Nonetheless, the Court addresses the Defendant's arguments below.
         Turning to the issue of applicable law, Defendant argues Florida law governs in this
dispute. She supports this argument by stating that because PlaintifT Cornerstone is a Florida
corporation, the Florida Business Corporation Act govems. Def. Mot. for Att'y Fees at 10.
Defendant is wrong; the applicable law is Illinois law.
         Because this case is in diversity, the Court applies choice-of-law rules of the forum state-
Illinois. Smurfit Newsprint Corp. v. Se. Paper Mfg., 368 F.3d 944,949 (7th Cir. 2004) (citations
omitted). Illinois recognizes express choice of law provisions set fbrth in a binding contract
between parties. Id. "When the parties express that intent (such as through a governing law
provision), that express intent is generally recognized." Id. (citation omitted). Here, the operative
choice of law provision, as set forth in the Employment Agreement that Defendant signed, states:
"This Agreement shall be governed and construed under and in accordance with the laws of the
state of Illinois without regard to conflict of law rules." Further, the Agreement states: "Illinois is
an appropriate source of law and forum for any disputes regarding this Agreement." Dkt. 1, Ex. A,
p. I l. This language makes it clear- Illinois law applies. Therefore, the Court rejects the two
arguments Defendant presents asserting that she is entitled to fees under Florida law.
         Case: 1:17-cv-04718 Document #: 48 Filed: 10/18/18 Page 2 of 2 PageID #:234
I




             Next, Defendant argues she is entitled to relief under section 5 of the Illinois Trade Secrets
    Act ("ITSA"), 7 65 ILCS 1 065/5. Section 1 065/5 states that if "a claim is made in bad faith . . . the
    court may award reasonable attorney's fees to the prevailing party." Defendant cites to Conxall
    Corp. v. Iconn Sys.. LLC,6l N.E.3d l08l (Ill. App. 1st 2016) (stating Ill. S. Ct. Rule 137, and
    caselaw interpreting this rule, are the guiding authority for determining what constitutes bad faith
    under the statute). "The purpose of Rule 137 is to penalize claimants who bring vexatious and
    harassing actions and to prevent false and frivolous filings." Id. at 1 102. In contrast to the conduct
    Rule 137 intends to prevent or penalize, the Court does not find any sanctionable actions here.
    After the lawsuit was filed, Defendant moved to dismiss the suit under Fed. R. Civ. P. l2(bX6).
    Dkt. I I . This motion was fully briefed by the parties. Dkt. 1 l, 16, 17 . The Court issued an eleven-
    page opinion and order, in which the Court explained its reasoning as to why Plaintiff had set forth
    sufficient allegations to plead a plausible claim under the ITSA. Dkt. 19. At no point during its
    analysis of the pleadings, and subsequent ruling on the motion to dismiss, did the Court detect a
    hint of impropriety by Plaintifl. Moreover, Plaintiff voluntarily dismissed this case with
    prejudice-the Court's reaction to this voluntary dismissal is that it is not one of a vindictive actor.
             Accordingly, the Court finds the Defendant's positions are not justified. Thus, the motion
    for attorney's fees is denied.
             IT IS SO ORDERED.
                                                   ENTER:




                                                   CHARLES RONALD NORGLE
                                                   United States District Court
    DATE: October    18, 2018
